Title: From James Madison to William Thornton, 9 September 1823
From: Madison, James
To: Thornton, William


        
          Dr. Sir
          Sepr. 9th. 1823
        
        I have recd. yr. letter of the 2d. instant & am truly sorry for the loss sustained by you in the transaction which it states. I have had little knowledge of Mr. Cutts’ pecuniary affairs: But I am able to assure you that you are mistaken in supposing that the sale of his house involved arrangements for making it over to his wife. The House & adjoining lots to be conveyed by the Bank, will be the bona fide & absolute property of the purchaser; as much so as any other property owned by him.
        Mrs. M. & myself are much obliged by the kind expressions from yourself & the ladies of your family. We return them very sincerely with our best wishes for the improved health of Mrs. Brodeau. With friendly respects
        
          J.M.
        
      